Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
In claim 16, please change “according to claim 14” to “according to claim 15”.
In claim 20, please change “according to claim 14” to “according to claim 15”.

The following is an examiner’s statement of reasons for allowance:
Prior art was not found that explicitly teaches or fairly suggests “provide the generated time stamp information signal to each sensor to synchronize the time stamp counter in each sensor” in combination with “calculate a temporal deviation in the time stamp data between each sensor”, “determine an amount of frame buffer memory in a SRAM required to store sensor data from a first sensor having a time stamp earlier in time than a time stamp from a second sensor”, and “determine if the temporal deviation is below a threshold value of the available memory buffer to store the sensor data from the first sensor until the sensor data from the second sensor contains a second time stamp that is equal to the time stamp of the first processor to allow sensor data from each sensor having the same time stamp to be processed by a processor of the DSP substantially simultaneously with each other”, as outlined in independent claim 1.
Prior art was not found that explicitly teaches or fairly suggests “transmitting the generated time stamp information signal from the processor circuit to each of the plurality of sensors 
Prior art was not found that explicitly teaches or fairly suggests “provide the generated time stamp information signal to the first and second sensors to synchronize the time stamp counter in each sensor” in combination with “calculate a temporal deviation in the time stamp data between each sensor”, “determine an amount of frame buffer memory in a SRAM required to store sensor data from the time stamp occurring earlier in time from either the first or second sensor than the time stamp from the remaining sensor”, and “determine if the temporal deviation is below a threshold value of an available memory buffer embedded within the DSP to store the sensor data having the earlier time stamp until the sensor data from the remaining sensor contains a second time stamp that is equal to earlier time stamp to allow sensor data from each sensor having the same time stamp to be processed by a processor of the DSP substantially simultaneously with each other”, as outlined in independent claim 15.
The remaining claims, not specifically mentioned, are allowed because they are dependent upon one of the claims mentioned above.
These limitations are considered allowable only in combination with all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA P LOTTICH whose telephone number is (571)270-3738. The examiner can normally be reached Mon - Fri, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 5712723655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA P LOTTICH/               Primary Examiner, Art Unit 2113